Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:18-cv-80176

  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC,

         Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                              DR. WRIGHT’S MOTION IN LIMINE

         Dr. Craig Wright respectfully submits this motion in limine to exclude the following

  items from being admitted as evidence:

  1.     Judicial Statements Regarding Dr. Wright’s Credibility Should Be Excluded from
         Evidence

         Dr. Wright requests that the Court exclude at trial any mention of any prior judicial

  statements about his credibility. Dr. Wright seeks to exclude these comments because

  “[u]nquestionably, any comment by a trial judge concerning the evidence or witnesses may

  influence a jury considerably, and emphatic or overbearing remarks particularly may be accepted

  as controlling, thus depriving a defendant of his right to have questions of fact and credibility

  determined by the jury.” Gov’t of Virgin Islands v. Williams, 370 F. App’x 294, 296 (3d Cir.

  2010). The same rationale holds true with regard to statements by government officials from the

  Australian Tax Office (“ATO”). Those statement are inadmissible hearsay as discussed infra at

  sec. 2.C.
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 2 of 10



          Dr. Wright will not have a fair trial—and due process will be denied—if the jury heard

  judicial comments (including this Court’s prior comments) about his credibility. It is wholly

  within the jury’s province as fact finder to assess the credibility of witness testimony and weigh

  the evidence. E.g., U.S. v. Cisneros, 491 F.2d 1068, 1074 (5th Cir. 1974) (“Most important, [The

  Court] must in no way trespass on the jury’s functions and responsibilities, among the most

  important of which in terms of this appeal is the right to assess credibility in finding the facts.”)

  (citing U.S. v. Williams, 447 F.2d 894, 902 (5th Cir. 1971); Snowden v. Singletary, 135 F.3d 732,

  739 (11th Cir. 1998) (“Credibility determinations, of course, are within the sole province of the

  jury”); Provide Commerce, Inc. v. Preferred Commerce, Inc., No. 07-80185, 2008 WL 926777,

  at *3 (S.D. Fla. Apr. 4, 2008) (“Credibility determinations, of course, are within

  the sole province of the jury.”).

          By way of example, the Magistrate has made the following comments about Dr. Wright’s

  credibility:

          During his testimony, Dr. Wright’s demeanor did not impress me as someone who
          was telling the truth. When it was favorable to him, Dr. Wright appeared to have
          an excellent memory and a scrupulous attention to detail. Otherwise, Dr. Wright
          was belligerent and evasive. He did not directly and clearly respond to questions.
          He quibbled about irrelevant technicalities. When confronted with evidence
          indicating that certain documents had been fabricated or altered, he became
          extremely defensive, tried to sidestep questioning, and ultimately made vague
          comments about his systems being hacked and others having access to his
          computers. None of these excuses were corroborated by other evidence.

          Sadly, Dr. Wright does not write on a clean slate. As Judge Bloom recently noted
          in denying Dr. Wright’s Motion for Judgment on the Pleadings, Dr. Wright has
          taken directly conflicting factual positions at different times during this litigation.
          DE 265 at 10 (“[T]he record is replete with instances in which the Defendant has
          proffered conflicting sworn testimony before this Court.). As discussed below,
          that behavior continued before me.

  D.E. 277 19-20. Dr. Wright respectfully submits that such “strongly worded comment[s] by the

  [C]ourt questioning the defendant’s credibility may well overbear the jury’s ability to make



                                                    2
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 3 of 10



  independent fact findings,” U.S. v. Anton, 597 F.2d 371, 374 (3d Cir. 1979). Permitting such

  comments would be tantamount to allowing the Court to weigh the credibility of defendant at

  trial, which it is not permitted to do. See Carr v. State of Ala., 586 F.2d 462, 464 (5th Cir. 1978)

  (“It is not for this Court to weigh the credibility of witnesses.”) quoting United States v. Vomero,

  567 F.2d 1315, 1316 (5th Cir. 1978).

          Moreover, these judicial statements are of such weight that, if admitted as evidence, such

  evidence would run afoul of Rule 605, which bars a presiding judge from testifying at trial.

  Further, with regard to the Magistrate Judge’s statements, permitting their reference would be

  akin to allowing him to testify at trial, but “[t]here is substantial risk that a jury will give too

  much credence to the testimony of a judge. A judge’s testimony is likely to bear additional

  weight in the mind of jurors because of his position and authority, and because it automatically

  bears the imprimatur of character, credibility and reliability emanating from the judge’s position

  rather than the quality or veracity of his testimony.” Georgou v. Fritzshall, 1995 WL 248002, at

  *4 (N.D. Ill. Apr. 26, 1995) (internal citations omitted). Thus, in weighing the factors of Rule

  403, such evidence should be precluded. See U.S. v. Gonzalez, 718 F.Supp.2d 1341, 1347-1349

  (2010) (precluding testimony in perjury case because “there is considerable danger of unfair

  prejudice because of the risk that the jury would give too much credence to Judge Altonaga’s

  testimony due to her position and stature as a Federal District Court Judge.”)

          Dr. Wright respectfully requests that the Court’s and the ATO’s comments as to his

  credibility be excluded from any mention at trial.

  2.      The Court Should Exclude Evidence Relating to The Australian Tax Office’s Audits
          of Non-Party Australian Companies

          All issues in this case relate to whether the late Dave Kleiman (“D.K.”) and Dr. Craig

  Wright were in a partnership to mine bitcoin and develop bitcoin-related intellectual property.



                                                      3
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 4 of 10



  None of the issues in this case concern the ATO’s audits of non-party Australian companies. 1

  The only issues proper for the jury to decide here are those germane to this case, not issues about

  Australian tax audits of non-parties that should be dealt with in Australia. The Court should

  exclude from evidence the Australian tax documents for the following reasons:

         First, the lion’s share of the thousands of tax documents produced in this case is wholly

  irrelevant to this action. See Fed. R. Evid. 401. The tax documents primarily concerned the

  question whether non-party Australian companies were entitled to receive non-refundable tax

  offsets for research and development. The ATO’s audit resulting from those Australian tax

  offsets would not make any fact of consequence in this case more or less probable. Id. The

  Australian tax offsets have nothing to do with whether D.K. and Dr. Wright had a partnership to

  mine bitcoin or develop bitcoin-related intellectual property. 2

         Second, even if any of these tax documents could meet the threshold requirements of

  Rule 401, exclusion still would be required because the probative value of those documents is

  substantially outweighed by the danger of “unfair prejudice,” “confusing the issues,” and

  “misleading the jury.” Fed. R. Evid. 403. For example, during a March 26, 2019 hearing,

  plaintiffs’ counsel stated that he was purportedly contacted by the ATO’s “criminal

  investigations unit,” because, “[e]vidently they are investigating a criminal action[,]” to which

  the Court responded “I understand. OK. I don’t need to know too much about that.” See D.E.

  131-1 at 11:13-12:2. Plaintiffs’ motive then and now was character assassination based on

  purported information that never had anything to do with their case. Notably, there is no such




  1
    Dr. Wright served as a director of some of these Australian companies until June 2015 and was
  no longer a director or officer of any of those companies after that date.
  2
    The only reason D.K.’s name came up was in connection with a non-party company named
  Coin-Exch., which is not the subject of plaintiffs’ claims.


                                                    4
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 5 of 10



  thing as an ATO “criminal investigations unit.” 3 It simply doesn’t exist. But even if plaintiffs’

  imaginary “criminal investigations unit” had existed, plaintiffs’ comments had nothing to do

  with the hearing at which they were made, and everything to do with creating unfair, undue

  prejudice. Plaintiffs should not be allowed to trek down that path at trial, inflaming and

  misleading the jury with irrelevant, untrue innuendo that would serve only to confuse the issues

  and create unfair prejudice. See, e.g., Deman Data Sys., LLC v. Schessel, 2015 WL 82791, at *2

  (M.D. Fla. Jan. 6, 2015) (excluding evidence of tax evasion charge and fraud investigation

  because it “would result in a mini-trial regarding [defendant’s] irrelevant past. Any

  possible probative value is substantially outweighed by the danger of unfair prejudice, confusing

  the jury, and undue delay.”); U.S. v. Shayota, 2016 WL 6093237, at *5 (N.D. Cal. 2016) (“[T]he

  Court finds that the prejudicial impact of this evidence would significantly outweigh its

  probative value, and therefore evidence of the tax investigation fails the Rule 403 balancing.”).

         Third, the vast majority of the ATO tax documents contain multiple layers of hearsay, for

  which there is no exception. They largely consist of documents that contain unsworn statements

  from non-parties. What’s more, some of the documents, such as the so-called “transcripts,” are

  mere memoranda that an unknown declarant who may not have heard the statements put together

  based either on notes or the ATO’s recordings.

         Exhibit 9 to the Second Amended Complaint illustrates the inherent unreliability of the

  statements contained in these documents. D.E. 83-9. This exhibit refers to an “interview” at

  which Dr. Wright was not present about subjects that include Dr. Wright. Moreover, it is simply

  an ATO employee’s after-the-fact notes about a conversation with those individuals.


  3
   The ATO’s organizational chart can be found at the following link, and that chart does not list
  any “criminal investigations unit,” because there is none. See https://www.ato.gov.au/about-
  ato/who-we-are/executive-and-governance/organisational-chart/, last accessed on May 8, 2020.



                                                   5
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 6 of 10



         Finally, some of the tax documents, including those that plaintiffs attached to their

  complaint, did not come from the ATO at all, but were somehow illegally obtained and then

  published on an internet tabloid website. As demonstrated by the watermark on the face of the

  documents, see, e.g., D.E. 83-9, Gizmodo, an internet tabloid website, obtained these

  confidential documents and leaked them online, in violation of Australian law. We do not know

  how Gizmodo got the documents or whether Gizmodo altered them. We do know that neither

  Gizmodo nor the ATO have testified in this case and neither will testify at trial.

         A.      The Tax Documents Are Inadmissible Under Rule 401 And 402

         “Irrelevant evidence is not admissible,” Fed. R. Evid. 402, and “[e]vidence is relevant if:

  (a) it has any tendency to make a fact more or less probable than it would be without the

  evidence; and (b) the fact is of consequence in determining the action,” Fed. R. Evid. 401. The

  tax documents have nothing to do with any fact of consequence in this case. We do not dispute

  that the tax documents had something to do with non-party Australian companies receiving tax

  offsets. But those offsets and the ATO’s audits have nothing to do with this case.

         The only explanation plaintiffs have proffered for connecting the tax offsets to their

  claims is their belief that Dr. Wright “tried to substantiate the R&D by reference to work he had

  done with Dave Kleiman and W&K in Florida.” D.E. 131-1 at 11:5-7. But even if Dr. Wright

  had tried to substantiate tax offsets with work he allegedly did with D.K. or W&K, that does not

  make any fact of consequence in plaintiffs’ case more or less probable. Plaintiffs are not suing

  Dr. Wright for tax offsets, and plaintiffs could never assert a claim for the tax offsets because

  they are non-transferable and may only be obtained on a going forward basis. In the absence of

  the full scope and purpose of the ATO proceedings, the ATO documents will be confusing and

  misleading. Providing such context, however, will result in a mini trial on an irrelevant issue.




                                                    6
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 7 of 10



         Plaintiffs also state that the tax documents discussed how bitcoin should be classified, as

  money or a commodity, and they believe that D.K. was involved in these discussions. D.E. 131-1

  at 11:9-12. Discussing how bitcoin should be classified by the ATO is not relevant. 4

         In sum, the tax documents deal with tax offsets and not with any issues in this case.

  Therefore, the evidence is not relevant under Rule 401 and should be excluded under Rule 402.

         B.      Even If the Tax Documents Were Relevant, They Still Would Properly Be
                 Excluded under Rule 403

         “The court may exclude relevant evidence if its probative value is substantially

  outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

  misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

  Fed. R. Evid. 403. Under Rule 403, “evidence may be excluded when its admission would lead

  to litigation of collateral issues, thereby creating a side issue which might distract the jury from

  the main issues.” Blancha v. Raymark Indus., 972 F.2d 507, 516 (3d Cir. 1992) (citing U.S. v.

  Dennis, 625 F.2d 782, 797 (8th Cir. 1980)).

         As we have demonstrated, evidence that there were multiple ATO audits regarding

  Australian tax offsets would have little or no probative value, and that insubstantial relevance

  will be substantially outweighed by the danger of unfair prejudice, confusing the issues, and

  misleading the jury under Rule 403. The questions whether Australian companies were entitled

  to tax offsets, and whether the tax documents themselves are even authentic, discussed below,

  would lead to “litigation of collateral issues, thereby creating a side issue which might distract

  the jury from the main issues.” Blancha, 972 F.2d at 516. Indeed, the Australian liquidator closed

  the companies, determining that there were no claims for fraud or impropriety.


  4
   The discussions with the ATO involved Australia’s goods and services tax (“GST”). Because
  D.K. was a U.S. citizen, he would have had no information, and could not have had any input, on
  discussions regarding GST in Australia.


                                                    7
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 8 of 10



         Thus, even if the tax documents were relevant (they’re not) they would properly be

  excluded under Rule 403.

         C.      The Tax Documents Are Inadmissible Hearsay

         Rule 802 bars the admission of hearsay, which is any statement “the declarant does not

  make while testifying at the current trial or hearing” that is offered in evidence “to prove the

  truth of the matter asserted in the statement.” Fed. R. Evid. 801. While there are exceptions to the

  hearsay rule, it is the proponent’s burden to establish that proffered hearsay falls within one of

  the enumerated exceptions. E.g., U.S. v. Kennard, 472 F.3d 851, 856 (11th Cir. 2006). However,

  “[h]earsay within hearsay subject to an exception is not admissible.” United Techs. Corp. v.

  Mazer, 556 F.3d 1260, 1278 (11th Cir. 2009); see Fed. R. Evid. 805.

         The tax documents are inadmissible hearsay because they consist of the following:

         (1)     An unknown author’s purported “transcriptions” of recordings of

         meetings—none of which the author attended—that purport to reflect unsworn

         statements made by several non-parties and Dr. Wright;

         (2)     ATO employees’ memoranda that purport to be summations of meetings,

         drafted at later times after the meetings;

         (3)     Recordings of unsworn statements made at a meeting with several non-

         parties and Dr. Wright; and

         (4)     Correspondence between Dr. Wright and the ATO.

         Each category of these documents contains hearsay, or double hearsay, because the

  documents contain statements that “the declarant does not make while testifying at the current

  trial or hearing,” and if offered into evidence, will be done so “to prove the truth of the matter




                                                      8
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 9 of 10



  asserted in the statement.” Fed. R. Evid. 801. Because they are not subject to any enumerated

  exceptions to the hearsay rule, these documents should be excluded.

         D.      The Tax Documents Cannot Be Authenticated Under Rule 901

         The primary issue regarding authenticating the tax documents, like any other documents,

  is “whether they are accurate.” U.S. v. Rochan, 563 F.2d 1246, 1251 (5th Cir. 1977). 5 It is

  plaintiffs’ burden to demonstrate that the tax documents are accurate. U.S. v. Sutherland, 656

  F.2d 1181, 1201 (5th Cir. 1981).

         As discussed above, some of these tax documents were illegally obtained and then

  published on Gizmodo, an internet tabloid website. There is no way to determine whether

  documents obtained from an internet hack job are authentic—we don’t even know where they

  came from. Moreover, the ATO and Gizmodo will not be at trial to authenticate the tax

  documents and neither has testified in this case.

         As for the purported “transcripts,” Dr. Wright denies that they accurately reflect the

  discussions in the meetings. Further, these “transcripts” lack any accompanying certificate of

  accuracy by the transcriber. There is no evidence that the company that prepared them (Auscript)

  requested and received input from either the ATO or others present at the meeting to confirm the

  accuracy of the transcripts. In fact, the transcripts are facially incomplete and inaccurate as

  reflected in numerous ellipses and failure to always identify the speaker indicating that the

  transcriber could not hear or understand the words being spoken. See, e.g., D.E. 83-12 at 6.

         Because the tax documents cannot be authenticated under Rule 901, they should be

  excluded from evidence.




  5
   Decisions rendered by the Fifth Circuit prior to October 1, 1981 are binding in the Eleventh
  Circuit. Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981).


                                                      9
Case 9:18-cv-80176-BB Document 490 Entered on FLSD Docket 05/08/2020 Page 10 of 10



                                             CONCLUSION

          For the reasons discussed above, Dr. Wright respectfully requests that the Court grant this

   motion in limine.

                                S.D. FLA. L.R. 7.1 CERTIFICATION

          In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred with

   plaintiffs’ counsel. Plaintiffs have objected to the relief requested here.

                                                      Respectfully submitted,

                                                      RIVERO MESTRE LLP
                                                      Attorneys for Dr. Craig Wright
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: amcgovern@riveromestre.com
                                                      Email: arolnick@riveromestre.com
                                                      Email: bpaschal@riveromestre.com
                                                      Email: zmarkoe@riveromestre.com
                                                      Secondary: receptionist@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 715085
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      ALAN H. ROLNICK
                                                      Florida Bar No. 715085
                                                      BRYAN L. PASCHAL
                                                      Florida Bar No. 091576
                                                      ZAHARAH MARKOE
                                                      Florida Bar No. 504734


                                     CERTIFICATE OF SERVICE

          I certify that on May 8, 2020, I served this document by e-mail to all counsel of record.

                                                                          s/ Andres Rivero
                                                                          ANDRES RIVERO




                                                     10
